Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Claim Objections
Amendments to claim 1, 10 and 12 overcome the previous objections.

Definiteness
Amendments to claim 1, 10 and 12 overcome the previous rejections under 35 USC 112(b).

Allowable Subject Matter
Claims 1-21 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1-21, as discussed in the Non-Final Rejection dated 6/24/2021, neither Davar (US 2016/0148222 A1) nor Stout (US 2014/0108308 A1) nor Wong (US 2014/0039954 A1) nor Solomon (US 2012/0229654 A1) nor the totality of the prior art anticipate or render obvious: 

training, using historical service data indicating services initiated by users of an online provider by a first graphical user interface associated with the online provider, a machine learning model to output a prediction of a likelihood that a candidate member, whose capability of fulfilling a service request is unknown, is capable of fulfilling the service request based, at least in part, on information, within the historical services data, about a service of a same type as a service type input to the machine learning model;
detecting a first user interaction by a first user with a second graphical user interface associated with the online provider;
in response to detecting the first user interaction with the second graphical user interface:
identifying provider users of the online provider;
for each of the identified provider users:
extracting features from source data regarding the first user and assembling a feature vector from the extracted features;
feeding the feature vector and an indication of a service type associated with the first user interaction to the machine learning model to calculate a match score for the provider user, the match score being indicative of a level of the capability of fulfilling a first service request;
ranking the identified provider users according to the calculated match scores; and
causing presentation of at least a portion of the ranked identified provider users on the first graphical user interface.

While the prior art teaches some aspects and features of claims 1, 10 and 12, for each claim, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0227732 A1 to Doctor, [Abstract] discussing receiving an authentication request, determining the type of request, transmitting the request to an appropriate authentication server and receiving an authentication response from the appropriate authentication server, determining a permission level and attaching the permission level to the response.
US 2007/0101418 A1 to Wood, [0034], discussing login credential types and authentication mechanisms to trust levels is influenced by source of request, the set of credential types and authentication mechanisms suitable to support a given trust level.
US 2015/0229624 A1 to Grigg, Abstract, Figs 1A-1C, describing levels of authentication from zero credentials required to full credentials required, a continuum of permitted functions from no functions permitted to all functions permitted, and the relationship between the levels of authentication and the functions permitted continuum.
D. Chadwick, A. Otenko and E. Ball, "Role-based access control with X.509 attribute certificates," in IEEE Internet Computing, vol. 7, no. 2, pp. 62-69, March-April 2003. doi: 10.1109/MIC.2003.1189190; URL: http://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1189190&isnumber=26665, describing a privilege allocation subsystem having role assignment and policy ACs, users need 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625